Citation Nr: 1426920	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-26 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether appellant's "other than honorable" discharge for his service from August 2004 to March 2007, can be considered honorable for VA purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The appellant had a period of service from August 2004 to March 2007, the character of discharge of which is the matter on appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which determined that the appellant's discharge was considered dishonorable for VA purposes.

A hearing was held on May 17, 2012, in Las Vegas, Nevada, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred, and this case is remanded for action as described below.

The Board notes that, under 10 U.S.C.A. § 1552 (West 2002) and 38 C.F.R. § 3.12(e) (2013), the action of a Board for Correction of Military Records granting an honorable discharge or a discharge under honorable conditions is final and conclusive on VA.  Such action sets aside certain prior bars to VA benefits.  At the May 2012 Board hearing, the appellant testified that he sent in an application to upgrade his character of discharge, but has had no response.  VA's duty to assist requires it to  make as many requests as necessary to obtain relevant Federal records, including military records.  38 C.F.R. § 3.159(c)(2).  A review of the claims file revealed no copy of an Application for Review of Discharge or Dismissal from Armed Forces of the United States or any indication of the outcome of such an application.  This is necessary for a fair adjudication of the issue on appeal.  On remand, legible copies of any such decision, and any related application and supporting evidence, should be obtained and added to the evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the determination by the Naval Council of Personnel Boards, or other appropriate entity, regarding the appellant's request for an upgraded character of discharge, as well as the application and all records used in that determination.  The request is to be directed to the following address:  Director, Naval Council of Personnel Boards, Navy Department Room 309, 720 Kennon St SE, Washington Navy Yard, Washington DC 20374.  All requests and responses, positive and negative, should be associated with the appellant's claims file.  If the records cannot be located, a formal finding of unavailability should be associated with the appellant's claims file.

2.  Thereafter, readjudicate the issue of whether the character of the appellant's discharge is a bar to VA benefits.  If the issue remains denied, issue a supplemental statement of the case to the appellant, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate time for response.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



